 Case 19-05128       Doc 167     Filed 03/23/21 Entered 03/23/21 13:55:42              Desc Main
                                  Document     Page 1 of 9



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 In re:                                                        Chapter 11

 Spybar Management, LLC                                        Case No. 19-05128

                       Debtor.                                 Hon. Carol A. Doyle


                                    NOTICE OF MOTION

        PLEASE TAKE NOTICE that on April 1, 2021 at 10:30am, or as soon thereafter as
counsel may be heard, we shall appear before the Honorable Judge Carol A. Doyle, Bankruptcy
Judge, or any other Judge who may be sitting in her place and stead, and shall then and there
present the Debtor’s Motion to Modify Plan, a copy of which is attached.

This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID and
password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666.
Then enter the meeting ID and password.

Meeting ID and password. The meeting ID for this hearing is 161 155 8289 and the password is
Doyle742. The meeting ID and password can also be found on the judge’s page on the court’s
web site.

If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion in advance without a hearing.


                                                             Respectfully Submitted,

                                                             Spybar Management LLC,
                                                                    Debtor herein.

                                                     By:     /s/ E. Philip Groben
                                                             One of its Attorneys
 Case 19-05128      Doc 167      Filed 03/23/21 Entered 03/23/21 13:55:42          Desc Main
                                  Document     Page 2 of 9



E. Philip Groben (ARDC# 6299914)
Email: pgroben@gcklegal.com
GENSBURG CALANDRIELLO & KANTER, P.C.
200 West Adams St., Ste. 2425
Chicago, Illinois 60606
Phone: 312-263-2200
Fax: 312-263-2242




                                 CERTIFICATE OF SERVICE

STATE OF ILLINOIS            )
                             )       SS
COUNTY OF COOK               )

        E. PHILIP GROBEN, being first duly sworn on oath, deposes and stated that he served a
copy of the foregoing Notice together with a copy of the Motion attached thereto on all persons
entitled to receive electronic notice, including the persons named below, by either service
through CM/ECF or as otherwise indicated, on March 23, 2021.

                                                   BY: /s/ E. Philip Groben

Patrick S. Layng – Service via CM/ECF
Paulina Garga-Chmiel – Service via CM/ECF
Robert Lynch, III – Service via CM/ECF
David DeCelles – Service via CM/ECF




                                               2
 Case 19-05128         Doc 167     Filed 03/23/21 Entered 03/23/21 13:55:42            Desc Main
                                    Document     Page 3 of 9



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In re:                                                          Chapter 11

 Spybar Management, LLC                                          Case No. 19-05128

                         Debtor.                                 Hon. Carol A. Doyle


               DEBTOR’S FOURTH MOTION TO MODIFY CONFIRMED PLAN
                            AND TO SHORTEN NOTICE

          Spybar Management, LLC, the above-captioned debtor and debtor-in-possession

(“Debtor”), by and through its counsel, E. Philip Groben and Matthew T. Gensburg, hereby moves

this Court (the “Motion”) pursuant to sections 1127(b) and 105(a) of title 11 of the United States

Code, 11 U.S.C. §§ 101-1532 (the “ Bankruptcy Code”) for entry of an order authorizing the

Debtor to modify its confirmed plan or reorganization and to shorten notice. In support of the

Motion, the Debtor respectfully represents as follows:

                                      Jurisdiction and Venue

          1.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

This is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

          2.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

          3.     The statutory basis for the relief requested in the Motion are sections 1127(b) and

105(a) of the Bankruptcy Code.

          4.     No request has been made for the appointment of a trustee or examiner and a

creditors’ committee has not been appointed in these cases.
 Case 19-05128           Doc 167      Filed 03/23/21 Entered 03/23/21 13:55:42          Desc Main
                                       Document     Page 4 of 9



                                   Relevant Procedural Background

         5.        An Order confirming the Debtor’s Second Amended Plan of Reorganization

(“Plan”) and approving the Debtor’s Second Amended Disclosure Statement was entered

December 17, 2019.

         6.        The Plan divides claims of the bankruptcy estate as follows:

                Claim(s) Included in
 Class                  Class                        Proposed Treatment of Class by Plan
   I          Secured Claim held by         Payment in full from operation of business during
              Byline Bank                   repayment months 1 through 60.
   II         Allowed Unsecured             Payment in full from operation of business during months
              Claims entitled to Priority   1-60
  III         Allowed General               Payment in full from operation of business during months 13
              Unsecured Claims              60.
  IV          Unsecured Claims of           Payment in full from operation of business during months
              $1,500 or less                1-3
   V          Allowed Unsecured             Subordinated Promissory Notes payable only after
              Claims held by Insiders       completion of all other Plan payments.
  VI          Equity Interests              No cash distribution pursuant to the Plan.

         7.        In March 2020 The Debtor was forced to close pursuant to the shutdown orders

promulgated by the State of Illinois and the City of Chicago in response to the escalating COVID-

19 pandemic (“Closure Orders”). Unable to generate income from operations, the Debtor filed

the first of three motions to modify plan. See Docket Nos. 123, 139, and 150. Each motion to

modify plan deferred payments due under the Plan and to the Illinois Department of Revenue via

a plan of repayment with Debtor affiliate Skyline Management, LLC (the “Skyline Installment

Payment Plan”). Payments due under the Plan and the Skyline Installment Payment Plan are

currently deferred through April 2021. See Docket No. 154.

                                             Relief Requested

         8.        The Debtor cannot operate during the COVID-19 pandemic until so authorized by


                                                     2
 Case 19-05128       Doc 167     Filed 03/23/21 Entered 03/23/21 13:55:42          Desc Main
                                  Document     Page 5 of 9



the State of Illinois and the City of Chicago. Distributions under the Debtor’s confirmed Plan of

Reorganization are funded through operations, and until the Debtor is able to operate in a manner

similar to pre-COVID it will be unable to make the distributions called for in its Plan of

Reorganization. The Debtor therefore requests this Court enter an order modifying the terms of

the confirmed plan to suspend all payments due under the Plan so as to accommodate this period

of no operations and extraordinary circumstances. Specifically, the Debtor proposes to defer all

payments due to Class I, II, III, and IV creditors through July 2021, and to extend the plan term

accordingly. The Debtor has reached an agreement with the Illinois Department of Revenue

whereby payments due under the Skyline Payment Plan will also be deferred to July 2021.

          9.    Should the COVID-19 pandemic continue to materially affect the Debtor’s

operations in the third quarter of 2021 then additional deferments of Plan payments may become

warranted or necessary.

          10.   In the order granting Debtor’s Third Motion to Amend Plan, the Court limited

notice of future requests for deferments to those parties which have formally appeared in these

proceedings. (Doc No. 154.) Should additional requests be necessary then the Debtor requests

that notice of future motions seeking deferment of obligations under the Plan and to the Illinois

Department of Revenue caused by the economic harm related to the COVID-19 pandemic to be

limited to those parties in interest who have formally appeared in the proceeding or requested

notice.

                                  Basis for Relief Requested

          11.   Section 1127(b) of the Bankruptcy Code allows for the proponent of a plan to

modify a confirmed plan at any time, prior to substantial consummation of such plan, so long as

                                               3
 Case 19-05128        Doc 167      Filed 03/23/21 Entered 03/23/21 13:55:42              Desc Main
                                    Document     Page 6 of 9



the plan as modified meets the requirements of section 1122 and 1123 of the Bankruptcy Code.

The plan, as modified under Section 1127, becomes the plan if the circumstances warrant

modification and the court, after notice and a hearing, confirms such plan as modified under

Section 1129.     Federal Rule of Bankruptcy Procedures (“Bankruptcy Rule”) 3019, titled

Modification of Accepted Plan in a Chapter 9 Municipality or a Chapter 11 Reorganization Case

provides instructions under subsection (a) for circumstances in which a plan has been accepted,

but not yet confirmed, and in subsection (b) for modification of a plan after confirmation in an

individual debtor case. The Plan has already been confirmed and the Debtor herein is a limited

liability company, therefore Bankruptcy Rule 3019 does not appear to govern modification of the

plan.

        12.     Courts are generally reluctant to modify a chapter 11 plan once the plan has been

implemented and look for “compelling reasons” to support a modification. See, In re UNR

Industries, Inc, 20 F.3d 766, 769 (7th Cir. 1994) (citing to In re Chateaugay Corp., 10 F.3d 944,

952–54 (2d Cir.1993); In re Specialty Equipment Cos., 3 F.3d 1043, 1047–49 (7th Cir.1993); In

re Andreuccetti, 975 F.2d 413, 418 (7th Cir.1992); In re Roberts Farms, Inc., 652 F.2d 793, 797

(9th Cir.1981); Miami Center Limited Partnership v. Bank of New York, 838 F.2d 1547, 1554–55

(11th Cir.1988); In re AOV Industries, Inc., 792 F.2d 1140, 1147–50 (D.C.Cir.1986)).                 A

significant consideration set forth by UNR Industries for limiting modification of confirmed plan

is to preserve interests ‘bought and paid for in reliance on judicial decisions, and avoiding the pains

that attend any effort to unscramble an egg”. UNR Industries, 20 F.2d at 769. However, as noted

by Collier on Bankruptcy, “if unforeseen circumstances render the confirmed plan unworkable,

modification may be warranted.” 7 C OLLIER ON BANKRUPTCY ¶1127.03[4]. See also, In re Gene

                                                  4
 Case 19-05128       Doc 167     Filed 03/23/21 Entered 03/23/21 13:55:42           Desc Main
                                  Document     Page 7 of 9



Dunavant & Son Dairy, 75 B.R. 328 (M.D.Tenn.1987) (finding that modification was permissible

because, through no fault of the debtor’s circumstances since the plan was originally formulated

had changed.) Moreover, Section 105(a) gives this Court the authority to issue any order that is

necessary or appropriate to carry out the provisions of title 11. See United States v. Energy

Resources Co., 495 U.S. 545 (1990) (holding that the statutory directive of section 105(a) is

consistent with the traditional understanding that the bankruptcy courts have broad authority to

modify the creditor-debtor relationship).

       13.     The circumstances of this case support modification. The modification proposed

by the Debtor herein, deferring plan payments, is not an effort to “unscramble eggs” warned about

in UNR Industries. The three-month deferment is not material, will not impact the return creditors

should expect from the Plan and, therefore, has only a de minimis effect on distribution to

members. Furthermore, the COVID-19 pandemic discussed above and in prior motions to modify

plan, is unprecedented and unforeseeable when the Plan was confirmed. The economic fallout

the pandemic and Closure Orders clearly qualifies as a compelling reason to support a modification

of the Plan.

       14.     Section 1127(c) states that “[t]he proponent of a modification shall comply with

section 1125 of this title with respect to the plan as modified.” Section 1125, in turn, mandates

particular postpetition disclosure and solicitation requirements by the plan proponent. The House

Report on section 1127(c) notes that if plan modifications are minor, “the court might determine

that additional disclosure was not required under the circumstances.” H. Rep. No. 95-595, 95th

Cong., 1st Sess, 411 (1977).          See In re Young Broad., Inc., 430 B.R. 99, 120

(Bankr.S.D.N.Y.2010). “A modification which is not ‘material’ is by definition one which will not

                                                5
 Case 19-05128        Doc 167      Filed 03/23/21 Entered 03/23/21 13:55:42           Desc Main
                                    Document     Page 8 of 9



affect an investor's voting decision. Additional disclosure would serve no purpose and would

therefore not be required.” In re Am. Solar King Corp., 90 B.R. 808, 824 n. 28

(Bankr.W.D.Tex.1988).

       15.     The Debtor respectfully submits that additional disclosure and resolicitation is not

necessary. The proposed modification does not adversely affect the distributions to any creditor

and involves deferred payments over a short period, where the deferment has been caused by

unprecedented and unforeseeable circumstances arising from COVID-19 and the Closure Orders.

These events are, obviously, not the fault of the Debtor. Further, as noted in the Debtor’s

liquidation analysis which accompanied the Plan, the Debtor has no significant tangible assets

other than the bar itself and the Plan will yield the greatest possible recovery for creditors, both

secured and unsecured, only if the Debtor maintains its operational integrity. Creditors would

presumably want to avoid the cost and expense of a new disclosure and solicitation process (which

they indirectly pay for) and would want to ensure the Debtor’s viability in order to maximize their

recovery.

                                                Notice

       16.     The Debtor requests this Court shorten notice of this Motion to 9 days and believes

no parties in interest will be prejudiced by the grant of such relief.

       17.     Notice of this Motion has been provided to those parties which have filed

appearances or otherwise requested notice. The Debtor requests that notice of future requests to

defer obligations under the Plan due to the COVID-19 pandemic be limited to those parties which

have filed appearances or otherwise requested notice herein.

       WHEREFORE, the Debtor respectfully requests that this Court enter an order modifying

                                                   6
 Case 19-05128         Doc 167    Filed 03/23/21 Entered 03/23/21 13:55:42             Desc Main
                                   Document     Page 9 of 9



the Debtor’s obligations under the Plan as set forth above, shortening notice to 9 days, limit

notice of future requests to defer plan payments, and granting the Debtor such other and further

relief as is just and proper.

                                                             Respectfully Submitted,

                                                             Spybar Management LLC,
                                                             Debtor herein.

                                                     By:     /s/ E. Philip Groben
                                                             One of its Attorneys
E. Philip Groben (ARDC# 6299914)
Email: pgroben@gcklegal.com
Matthew T. Gensburg (ARDC# 6187247)
Email: mgensburg@gcklegal.com
GENSBURG CALANDRIELLO & KANTER, P.C.
200 West Adams St., Ste. 2425
Chicago, Illinois 60606
Phone: 312-263-2200
Fax: 312-263-2242




                                                 7
